Response to Amendment
	The after-final amendment filed 9/22/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Claim 1 last line "to" has been removed after the period.

ALLOWANCE
Claims 1, 3-6, 9-10 and 13 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light extraction member, comprising: a light guide portion having a first main surface on a light output side and a second main surface opposite to the first main surface; a light output control layer arranged in a predetermined pattern over the first main surface of the light guide portion; and a light extraction structure arranged on the first main surface side of the light guide portion, the light extraction structure comprising a plurality of convex portions extending away from the first main surface of the light guide portion, wherein two or more convex portions of the plurality of convex portions are between the light output control layer and the first main surface of the light guide portion and completely covered by the light output control layer in accordance with the predetermined claim 1; and
A light extraction member, comprising: a light guide portion having a first main surface on a light output side and a second main surface opposite to the first main surface; a light output control layer arranged in a predetermined pattern over the first main surface of the light guide portion, the light output control layer being an applied layer or a printed layer; and a light extraction structure arranged on the side of the light output control layer opposite to the light guide portion, the light extraction structure being a light-diffusing layer, the light extraction structure comprising a plurality of convex portions extending away from the first main surface of the light guide portion, wherein two or more convex portions of the plurality of convex portions are between the light output control layer and the first main surface of the light guide portion and completely covered by the light output control layer in accordance with the predetermined pattern, wherein at least one convex portion of the plurality of convex portions is free from being covered by the light output control layer based on the predetermined pattern, wherein a refractive claim 13 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875